Name: 94/917/EC: Council Decision of 15 December 1994 adopting a specific programme for the dissemination and optimization of the results of activities in the field of research and technological development, including demonstration (1994 to 1998)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  research and intellectual property;  management;  technology and technical regulations;  European construction
 Date Published: 1994-12-31

 Avis juridique important|31994D091794/917/EC: Council Decision of 15 December 1994 adopting a specific programme for the dissemination and optimization of the results of activities in the field of research and technological development, including demonstration (1994 to 1998) Official Journal L 361 , 31/12/1994 P. 0101 - 0113 Finnish special edition: Chapter 16 Volume 2 P. 0096 Swedish special edition: Chapter 16 Volume 2 P. 0096 COUNCIL DECISION of 15 December 1994 adopting a specific programme for the dissemination and optimization of the results of activities in the field of research and technological development, including demonstration (1994 to 1998) (94/917/ECTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130i (4) thereof (1), Having regard to the proposal form the Commission, Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by Decision No 1110/94/EC (4), the European Parliament and the Council adopted a fourth framework programme for Community activities in the field of research, technological development and demonstration (RTD) for the period 1994 to 1998 specifying inter alia the activities to be carried out in the field of dissemination and optimization of results; whereas this Decision takes account of the grounds set out in the preamble to that Decision; Whereas Article 130i (3) of the Treaty stipulates that the framework programme shall be implemented through specific programmes developed within each activity under the framework programme and that each specific programme shall define the detailed rules for its implementation, fix its duration and provide for the means deemed necessary; Whereas the aims of this programme are to ensure the widest possible dissemination of the results of research, to achieve optimum exploitation by encouraging, with the assistance of the various operators concerned, the conversion of the results obtained into innovations, to promote technology transfer, in particular to small and medium-sized enterprises, and to support the initiatives launched at national and regional level so as to give them a Community dimension; Whereas the innovation process is complex and interactive and involves various types of operators, and the activities for disseminating and exploiting results must therefore be combined with those aimed at improving technology transfer; Whereas the creation of an environment favourable to the exploitation of results and the dissemination of technologies in all sectors of industry and in all regions of the Community contributes directly to adapting the industrial fabric and increasing the competitiveness of undertakings, thereby strengthening the scientific and technological base of European industry (including SMEs) so that it can become more competitive internationally. Whereas the amount deemed necessary for carrying out this programme is ECU 293 million; whereas the appropriations for each financial year shall be laid down by the budgetary authority, subject to the availability of resources within the financial perspectives and the conditions set out in Article 1 (3) of Decision No 1110/94/EC; Whereas the content of the fourth framework programme for Community RTD activities was established in accordance with the subsidiarity principle; whereas this specific programme specifies the content of the activities to be carried out in accordance with this principle in the field of dissemination and optimization of results; Whereas the rules for the participation of undertakings, research centres (including the JRC) and universities and the rules governing the dissemination of research results specified in the measures provided for in Article 130j of the Treaty apply to this specific programme; Whereas the Commission's efforts to simplify and accelerate the application and selection procedures and make them more transparent must be continued in order to promote the implementation of the programme and to facilitate the action which firms, particularly SMEs, research centres and universities have to undertake in order to participate in a Community RTD activity; Whereas the nature of the activities to be undertaken in this programme requires close coordination with activities undertaken under other specific programmes; Whereas it may be appropriate to engage in international cooperation activities with international organizations and third countries for the purpose of implementing this programme; Whereas the dissemination of results to SMEs is a priority of the fourth framework programme, and this dissemination concerns SMEs participating in the specific programmes and also any undertakings likely to employ scientific knowledge or new technologies to strengthen their competitiveness; Whereas it is necessary to develop and strengthen knowledge infrastructures to enable the results to be disseminated and exploited in the various Member States, bearing in mind that SMEs operate primarily within national boundaries; Whereas this programme benefits, in particular, small and medium-sized enterprises in the Member States and regions least involved in the Community's RTD activities and contributes to improved economic and social cohesion in the Community; Whereas an analysis should be made of possible socio-economic consequences and technological risks associated with the programme; Whereas progress with this programme should be continuously and systematically monitored with a view to adapting it, where appropriate, to scientific and technological developments in this area; whereas in due course there should be an independent evaluation of progress with the programme so as to provide all the background information needed in order to determine the objectives of the fifth RTD framework programme; whereas at the end of this programme there should be a final evaluation of the results obtained compared with the objectives set out in this Decision; Whereas the JRC may participate in indirect actions covered by this programme; Whereas the Scientific and Technical Research Committee (Crest) has been consulted, HAS ADOPTED THIS DECISION: Article 1 A specific programme for the dissemination and optimization of the results of activities in the field of research and technological development, including demonstration, as set out in Annex I is hereby adopted for the period from the date of adoption of this Decision to 31 December 1998. Article 2 1. The amount deemed necessary for carrying out the programme is ECU 293 million, including a maximum of 7,7 % for staff and administrative expenditure. 2. An indicative breakdown of this amount is given in Annex II. 3. The budgetary authority shall lay down the appropriations for each financial year, subject to the availability of resources within the financial perspectives and in accordance with the conditions set out in Article 1 (3) of Decision No 1110/94/EC, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 3 1. The general rules for the Community's financial contribution are laid down in Annex IV to Decision No 1110/94/EC. 2. The rules for the participation of undertakings, research centres and universities and for the dissemination of results are specified in the measures envisaged under Article 130j of the Treaty. 3. Annex III sets out the specific rules for implementing this programme, supplementary to those referred to in paragraphs 1 and 2. Article 4 1. In order to help ensure, inter alia the cost-effective implementation of this programme, the Commission shall continually and systematically monitor, with appropriate assistance from independent, external experts, progress within the programme in relation to the objectives set out in Annex I, as amplified in the work programme. It shall in particular examine whether the objectives, priorities and financial resources are still appropriate to the changing situation. It shall, if necessary, in the light of the results of this monitoring process, submit proposals to adapt or supplement this programme. 2. In order to contribute towards the evaluation of Community activities, as required by Article 4 (2) of Decision No 1110/94/EC and in compliance with the timetable laid down in that paragraph, the Commission shall have an external assessment conducted by independent experts of the activities carried out within the domains covered by this programme and their management during the five years preceding this assessment. 3. At the end of this programme, the Commission shall have an independent final evaluation carried out of the results achieved compared with the objectives set out in Annex I to Decision No 1110/94/EC and Annex I to this Decision. The final evaluation report shall be forwarded to the European Parliament, the Council and the Economic and Social Committee. Article 5 1. A work programme shall be drawn up by the Commission in accordance with the objectives set out in Annex I and the indicative financial breakdown set out in Annex II and shall be updated where appropriate. It shall set out in detail: - the objectives and types of activities to be undertaken, - the implementation schedule, including dates for calls for proposals, - the proposed financial and managerial arrangements and the general lines of measures for implementing the activities, including preparatory, accompanying and support measures, - arrangements for coordination with dissemination and optimization activities carried out, in particular, under the specific programmes in Activity 1 of the framework programme, and, where appropriate, for ensuring improved interaction with activities carried out in other frameworks, such as Eureka and COST. 2. The Commission shall issue calls for proposals for projects on the basis of the work programme. Article 6 1. The Commission shall be responsible for the implementation of the programme. 2. In the cases provided for in Article 7 (1), the Commission shall be assisted by a committee composed of representatives of the Member States and chaired by the representative of the Commission. 3. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 14 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 4. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. 5. lf the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. 6. lf, on the expiry of a period of three months from referral of the matter to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 7 1. The procedure laid down in Article 6 (2) to 6 (6) above shall apply to: - the preparation and updating of the work programme referred to in Article 5 (1), - the content of the calls for proposals, - the assessment of the activities proposed for Community funding and the estimated amount of the Community contribution for each activity where this is equal to or more than ECU 0,2 million, and the assessment of all activities proposed for Area C, - any adjustment to the indicative breakdown of the amount as set out in Annex II, - specific modalities for the financial participation of the Community in the different activities envisaged, - the measures and terms of reference for programme evaluation, - any departure from the rules set out in Annex III, - participation in any project by legal entities from third countries and international organizations. 2. Where, pursuant to the third indent of paragraph 1, the amount of the Community contribution is less than ECU 0,2 million, the Commission shall inform the committee of the activities and of the outcome of their assessment. 3. The Commission shall regularly inform the committee of progress with the implementation of the programme as a whole. Article 8 This Decision is addressed to the Member States. Done at Brussels, 15 December 1994. For the Council The President A. MERKEL (1) OJ No C 228, 17. 8. 1994, p. 198.(2) OJ No C 341, 5. 12. 1994.(3) Opinion delivered on 14 September 1994 (not yet published in the Official Journal).(4) OJ No L 126, 18. 5. 1994, p. 1. ANNEX I Scientific and technological aims and content The present specific programme fully reflects the orientations of the fourth framework programme, in applying the selection criteria and in specifying its objects in the field of dissemination and optimization. The chapter in Annex III relating to the third activity under that programme is an integral part of this programme. I. AIMS AND GENERAL PRINCIPLES OF IMPLEMENTATION The action in the field of dissemination and optimization of results supplements the actions undertaken by the Member States by giving them a dimension and an added value at a Community level. It has five objectives: - to ensure the widest possible dissemination of the results of RTD activities under Community and national programmes, - to optimize their exploitation, i.e. to ensure with the assistance of the various operators concerned that the results obtained under Community and, where possible, national programmes are transformed into innovations, - to promote transfer to technology particularly to SMEs, - to support the various initiatives launched at national level so as to give them a trans-European dimension, - to ensure the continuing development of expertise in innovation and technology transfer. By virtue of its aims and content, this programme will help the regions of the Community least favoured by the RTD programmes and will contribute to economic and social cohesion. The work programme will propose specific measures to this effect. It is therefore closely linked to various initiatives in these domains and takes account of the communication from the Commission on cohesion and RTD policy (COM(93)203 final). Pilot actions will be implemented in coordination with other Community activities having similar objectives. The programme also contributes to cooperation activities with non-member States and international oranizations in the fields for which it is responsible. Responsibility for the exploitation of RTD results must be largely borne by enterprises, but Community assistance and monitoring are also needed, without however putting undue burdens on enterprises. At Community level, the dissemination and exploitation activities are implemented through the specific programmes of the first activity and this programme. In partiular, a sum representing on average 1 % of the total budget for the fourth framework programme has been set aside to this end, under the first activity, for the dissemination and exploitation of the results. This will cover in particular sectoral dissemination and exploitation activities. The specific programmes of Activity 1 implement dissemination and exploitation activities relating to their fields of research, in close coordination with those under the present programme, with a view to avoiding duplication and wastage of resources, maintaining a good geographical balance in the actions envisaged and allowing proper utilization of the skills and infrastructures existing under the third acitivity - in particular the network of relay centres as a common basis for activities. In close cooperation with this specific programme, other specific programmes ensure, inter alia, that account is taken of the dissemination and optimization aspects amongst the criteria for evaluating and selecting RTD projects, and that the provisions of the contracts which relate to protection, exploitation and dissemination are complied with, and that networks and partnerships established in connection with research projects are also enabled to contribute to the process of dissemination and exploitation of the results obtained. II. CONTENT A new approach is necessary to achieve these aims, given the diversity of the operators involved, the cumulative, interactive and complex nature of the innovation process and the specific needs of SMEs. This approach involves integrating the follow-up to Value (programme for the dissemination and utilization of research results) and Sprint and relevant Thermie dissemination and optimization activities into a single programme and exploiting to the full the synergies between the activities provided for by the various areas of this programme. The emphasis on SMEs is reflected in the three parts proposed. Part A, concerning the 'dissemination and exploitation of the results of Community research', is particularly addressed to the SMEs participating in the specific programmes or those which are capable of exploiting the results of Community or national research programmes. Part B, concerning the 'dissemination of technologies to enterprises', is aimed at the large number of SMEs which have to integrate in their activities the know-how and new technologies on which the preservation or enhancement of their competitiveness depends and which they have to procure from external sources because they do not posses the necessary internal RTD capacity. Part C, concerning the 'financial environment for the dissemination of technology', provides for measures and instruments to assist both these categories of SMEs. A. Dissemination and exploitation of the results of research The aim of this domain is to promote the dissemination and trans-sectoral and transnational exploitation of the results of research, wherever possible, regardless of their source, and in particular to publicise Community RTD activities and their results in order to increase utilization and to facilitate scientific and technical cooperation in Europe. It comprises a cohesive set of activities comprising services of a general nature, such as the Community network of relay centres, the public information and dissemination service, services specializing in assistance with regard to the protection and exploitation of research results, together with action to improve not only the economic but also the social impact of the exploitation and transfer of the results of research. 1. The Community network of relay centres The action taken under the third framework programme to establish a network of 'Value' relay centres in the Member States in order to promote Community RTD activities and their results will be continued and intensified with the aim of attracting closer attention from enterprises and research laboratories in the individual countries, improving the transnational exploitation of research results and fostering scientific and technical collaboration. This action should be developed and strengthened through the following: - providing services for enterprises and research laboratories to facilitate their access to information on Community RTD and demonstration activities, - facilitating, where possible, the transnational dissemination of results of national research or of programmes such as Eureka and COST, - systematic examination of the technical and economic potential of RTD results, in collaboration with the specific programmes and contractors concerned, with a view to their dissemination to the relay centres, - examination of the potential scientific and technological needs of industry so that the supply of results from Community or national research programmes can be, where possible, better matched to them, - organization of targeted actions designed to promote results, with the emphasis on themes selected for their relevance to the needs of local industry, - developing the synergies with the relevant national and regional networks and operators with the aim of boosting the promotion of Community RTD programmes, the transnational dissemination and exploitation of research results from any source, including support for the activities of the OPET network in the field of dissemination and optimization of RTD results, - supplying telematic services to the relay centres, to facilitate the organization of joint activities, - collaboration among the 'Value' relay centres in defining the methodology of discussion and exploitation of results and for technology transfer, attention being paid to Sprint networks. 2. The information and dissemination service The three pillars of this structure are the data collection and production service, the services and products which specialize in the dissemination of information via networks serving the general public or the various target groups and those which concentrate on publicising and heightening public awareness of research. The following activities are planned: - optimization of Community research and development information service (Cordis) and its extension to provide access to available sources of electronically stored information (Eureka, COST, other international research frameworks, national contact points, etc.) and multimedia documents, - tailoring and packaging the information to specific target 'multiplier' groups (scientific journalists, documentalists, relay centres and other intermediary networks, etc.), - design and production of new information products adapted to the wide ranges of potential requirements for dissemination on a variety of media including CD-ROM, public networks, extracts from databases, bulletins, etc., - sustained publication activity aimed at the scientific community, information 'multipliers' and the public at large, - use of various means of communication with the public and methods of increasing awareness other than publications, such as audiovisual and multimedia techniques, - improvement of coordination with similar activities at national level. 3. Protection of know-how The aim of this line of action is to inform researchers and in particular SMEs and sensitize them to questions relating to the protection of industrial and intellectual property rights and to help organizations which do not themselves possess the necessary resources to protect the results of Community RTD which they have acquired. Conferences and training activities will be organized with the aim of enhancing researchers' awareness of the various aspects of intellectual and industrial property rights. Steps will also be taken to develop collaboration with the European Patent Office and its national counterparts with a view to the organization of joint activities. Provision will be made for continuing protection of the property rights (patents, trademarks, etc.) of the Community. On request also, subject to certain conditions, assistance and support may be made available to universities, research centres and SMEs with the aim of protecting the results of Community research. 4. Help with the exploitation of research results The aim of this line of action is to offer, particularly to SMEs, specialized services and assistance in addition to the activities of the relay centres, to facilitate transfer from research to industry and the trans-sectoral and transnational exploitation of results. - the services offered under this heading after assessment of the technical and economic potential for exploitation of the results can include, in particular, the identification of future markets (including a study on technological change), technical and economic feasibility studies, promotion activities, training schemes, advice on exploitation strategies and examination of subsequent industrial exploitation potential within the framework of inter-governmental (e.g. Eureka) or other Community initiatives, - assistance will take the form of partial financial support for activities in the fields of transfer, adaptation and exploitation of research results. It may include projects which are specifically designed to meet the needs of SMEs, support for know-how transfer schemes (training, technology clubs, researcher mobility) to promote academic/industrial partnerships, thereby encouraging qualified graduates to undertake careers in industry and the shared-cost financing of transnational and trans-sectoral exploitation projects. This work will be done with the help of selected experts, or consultants or competent organizations in the Member States. Steps will be taken to further develop coordination between the networks created and national and regional exploitation and technology dissemination activities. As far as means supporting the utilization of results through training and personnel transfer are concerned, synergy will be looked for with Leonardo and corresponding complementary measures at specific programme level. 5. The exploitation of research and the needs of society The aim of this line of action is to carry out measures and studies which will help to improve the effectiveness of the exploitation and transfer of research results and to set out future strategy in the light of both economic and social needs and to organize joint action projects involving the scientific and educational community, public and private decision-makers, the social operators and the media in order to streamline communications between the general public and the world of science. The competent structures in the Member States will be associated with the implementation of this line of action with the aim of stimulating synergies and ensuring mutual enrichment via the adoption of a coordinated approach and exchanges of information. The action could include the following themes and activities from the standpoint of the transfer and exploitation of know-how, in the light of the outcome of the evaluation of the current activities: - evaluation of the economic and social impact of RTD activities, - the economy and the management of research, - organization of communication projects designed to enhance awareness of the implications and impact of science and technology. These activities will be implemented in close cooperation with those undertaken for the evaluation of the scientific and technical policy options in the programme of 'targeted socio-economic research'. B. Dissemination of technology to enterprises Priority attention will be given to SMEs in the industrial, craft and service sector which depend on access to new technology for the preservation of their competitiveness but do not have sufficient resources to participate in Community research activities or the direct exploitation of Community research results. Many of these enterprises are in the lower or middle ranges of technological intensity and measures must be taken to improve their absorption capacity for new technology. Hence the need to heighten their awareness of the new technologies which are available, whatever their origin, and of the opportunities they provide from the standpoint of their individual needs and strategies. They are so numerous that direct action is not a feasible proposition. To reach these enterprises, the Community, in conjunction with the Member States and the regions, must play the role of a catalyst and motor. This may involve decentralization of organizations and activities. The Community will rely on the competent organizations in the Member States, the technology transfer (TT) intermediaries, the multipliers of information, training and educational institutions etc., in order to optimize the impact of its action. The action taken under this heading is intended to raise the level of European awareness of these organizations and improve their quality and professionalism by fostering the establishment of cooperation networks, exchange of good practice, the provision of training and support for joint activities. Efforts will be made to establish synergies with the MINT project (Managing the Integration of New Technologies) and networks established under the Sprint programme (such as Eurotech). Community action must also contribute to the establishment of an environment favouring the absorption of technologies, via the organization of awareness-enhancement projects in the business sector, the demonstration of effective methods and the promotion of modern innovation management techniques. Finally, it must raise the general level of knowledge of the relevant mechanisms, instruments and policies and facilitate the dissemination of good practice to the local and regional operators, particularly by organizing the exchange and evaluation of experience. Hence the simultaneous involvement of six major categories of operators: - technological resource centres (TRCs), capable of providing SMEs with the technological expertise they need for an innovation project (universities and public research centres, sectoral joint research centres, companies specializing in research under contract, etc.), - suppliers of interface services, capable of rapid diagnosis of the needs of client SMEs and able to put them in touch with the competent TRC, - suppliers of specialized advisory services, (quality, design, management, search for partners, creation of networks, etc.), - suppliers of financial services, able to mobilize the capital resources required for innovation projects, - the national, regional or local public organizations which lay down policies, determine the conditions under which enterprises have to operate and manage support procedurs, - organizations for training and vocational training. Three lines of action are to be followed in this domain: 1. Transnational networks providing support for the transfer and dissemination of technology The emphasis will be firmly fixed on European orientation and the quality and effectiveness of the services providing support for innovation and technology transfer. A coordinated bottom-up approach, geared to the needs of enterprises from the outset and encompassing every aspect of the transfer and utilization of technologies, will be promoted in this context. Provision will be made for the following activities: - consolidation and development of the transnational cooperation networks of national or regional operators in the fields of technology transfer or dissemination, so as to strengthen their European orientation: RTD organizations, sectoral technology centres, science and technology parks, local and regional technology dissemination organizations and networks, etc., - promotion of cooperation between universities, research centres, industry, SMEs and large enterprises, and sources of financing in order to facilitate the setting-up, expansion and transnational development of high-tech firms, - organization and support for access to international expertise for designing and evaluating technology dissemination networks in the less-favoured regions. Promising projects not yet up to the required level would be given proposals for improvements through partnerships with a view to enabling, as far as possible, their subsequent acceptance, - support for national or regional schemes to make technology transfer services more effective, in the form of training sessions (e.g. in the form of a 'summer university'), exchanges of experience and good practice, publication of manuals, etc., in order to give a trans-European dimension to these initiatives, - measures to facilitate the trans-European dissemination of technological opportunities, whatever their origin, and to promote contact between suppliers, potential clients and intermediaries (TT conferences, technology exchanges, etc.) through maximum use of the network of relay centres. 2. An environment favouring the absorption of technologies by industry The aim is to foster the absorption of new technologies not only by industry in general, and especially by SMEs, but also by public sector organizations, particularly at a local level. A special effort will be made to help the users to express their requirements and hence to choose the technologies which match their indivual strategies and absorption capacities (demand-led approach). The following activities are proposed: - support for pilot projects for the trans-regional or inter-sectoral transfer of technologies which can serve to demonastrate the methods and conditions of adoption of technologies by new users. These projects will be supported by intermediary organizations selected for their capability of playing a positive role as multipliers in the dissemination of technology in the SME sector, - promotion, among businesses and especially among SMEs, of good practice in the various domains of innovation management and absorption of new technology by new users, including strategic planning, technology watch, value analysis, design, quality management and the marketing of innovations. These activities may include the organization of competitions (for prizes such as the EC Design Prize) and support for decentralized projects for the promotion of an integrated approach to the application of these management techniques (initiatives such as MINT). Special efforts will be made to encourage undertakings to adapt organizational methods which allow them to adapt to radical innovations, - implementation of schemes to encourage the less-favoured regions to join with the more advanced regions in an exchange of experience on the design and application of measures aimed at increasing the capacity of their SMEs to absorb technologies, - promotion of inter-business cooperation in the field of technology in all its phases (search for partners, establishment of contacts, support of cooperation between SMEs and large enterprises, mobilization of financial resources, negotiation of contracts) with the help of appropriate instruments and networks, - promotion of decentralized awareness-enhancement projects in the fields of technology transfer and innovation (e.g. 'Innovation Road Show'). 3. Exchanges of information and experience with regard to policies for the dissemination of technologies Action under this heading is intended to improve the inter-linkage of national, regional and Community TT policies and the instruments used for their implementation. This means not only raising the levels of awareness of innovation systems (and their performance) and of regional, national and Community rules and regulations, but also the organization of regular exchanges of experience and good practice between the various operators concerned. The following actions are proposed: - continuing observation and analysis of the various European systems, policies and instruments (European Innovation Monitoring System) with particular emphasis on the development of methodologies and codes of best practice; similar emphasis will be placed on comparative analysis of the rules and regulations with regard to licensing, tax incentives or legal instruments, - action to help the regional operators to analyse their TT infrastructures and fine-tune their policies and instruments with the assistance of external experts, - creation of a forum for the exchange of experience and good practice in the formulation, implementation and evaluation of national and regional TT policies (Innovation Policy Forum). These activities will be implemented in close cooperation with those undertaken under other Community programmes, in particular the programme of 'targeted socio-economic research'. C. The financial environment for the dissemination of technology The aim in this area of activity is to improve the European environment for financing the exploitation, adaptation and dissemination of technology by means of an appropriate Community scheme to be implemented in accordance with the principle of subsidiarity. This domain encompasses: 1. Indirect support measures These include: - the organization of schemes for improving transnational communications between financial circles and promoters of technology projects (such as investment forums), - exploration of schemes like the Technology Performance Financing scheme started under the Sprint programme, - support for the development or establishment of effective systems for mobilizing private capital, including investment exit mechanisms. 2. A pilot scheme to promote the transfer and exploitation of technologies by SMEs, e.g. via a system of premiums for SME participation in activities designed to promote the dissemination and exploitation of Community RTD results addressing also the issues of intellectual property rights (IPR) and legal aspects. The management of this activity will be largely decentralized and entrusted to organizations with a well-developed national or regional network and experience in the provision of support for SMEs (public innovation agencies, relay centres, etc.). 3. The granting of technical and management assistance, particularly in the less-favoured regions of the Community, to public and private financial intermediaries, in Member States, offering small and medium-sized enterprises the opportunity for participative co-funding, with particular reference to facilitating the evaluation of technological projects to be submitted by SMEs and allowing optimum exploitation of the research results. These actions will be closely coordinated with the various Community actions in this field (Eurotech Capital, European Investment Fund, business policy, etc.). ANNEX II INDICATIVE BREAKDOWN OF THE AMOUNT DEEMED NECESSARY "(ECU million) "" ID="1">Area A: Dissemination and exploitation of the results of research > ID="2">142 "> ID="1">Area B: Dissemination of technology to enterprises > ID="2">136 "> ID="1">Area C: The financial environment for the dissemination of technology > ID="2">15 "> ID="1">Total > ID="2">293 (1) (2) "">The breakdown between different areas does not preclude projects covering a number of fields. (1) Of which a maximum of 4 % for staff expenditure and 3,7 % for administrative expenditure.(2) A sum of ECU 37 million, the difference between the amount deemed necessary for this programme and the amount foreseen in the fourth framework programme for Action 3 (dissemination and optimization of results), is earmarked for activities within the framework of a competitive approach and intended for S/T support to Community policies (1995 to 1998). ANNEX III SPECIFIC RULES FOR IMPLEMENTING THE PROGRAMME 1. Participants in this programme include: - research centres, universities and undertakings, notably SMEs, which by virtue of their business (manufacturers or service providers) could potentially benefit from S/T knowledge and technologies developed by third parties and could offer a 'real life' test bench or demonstration case for the utilization of RTD results, - organizations active in the field of S/T information dissemination and/or providing assistance in the exploitation of RTD results, technology transfer and innovation, - operators (including private and public financial intermediaries) who by their activities could contribute to, or support, the utilization of RTD results, the transfer of technologies and innovation. Such assistance may cover technical, organizational, managerial and financial aspects. 2. The programme will be carried out through indirect action, whereby the Community makes a financial contribution to dissemination and optimization activities carried out by third parties or by JRC institutes in associtation with third parties: (a) Shared-cost actions of the following types Dissemination and optimization projects carried out by the participants referred to in paragraph 1. Community funding will normally not exceed 50 % of the cost of the project, with progressively lower participation the nearer the project is to the market place. Those universities and other institutions which do not have analytical budget accountancy will be reimbursed on the basis of 100 % of the additional costs. (b) Measures appropriate for this specific programme - measures concerning standardization, and measures aimed at the establishment of usage protocols of general value to the objectives of the programme, - financial support for infrastructures and installations necessary for reinforced coordination actions, such as the relay centre network or specialized and sectoral networks - measures aimed at facilitating participation of undertakings, research and user organizations in the programme as well as facilitating their access to research results, technologies or innovation, - publications and activities for the dissemination, promotion and exploitation of results, in coordination with activities carried out by the specific programmes of Activity 1 (the main factors liable to enable and encourage use of results being taken into account from the outset and throughout the duration of RTD projects the partners in which are expected to constitute a key network for diffusion and exploitation of results), - use of external expertise, including for access to or development of information systems and networking, - assistance for the mobility of staff with a view to disseminating know-how and technology. The Community's contribution covers up to 100 % of the costs of the measures. These activities will be complemented by specific preparatory, accompanying and support measures. (c) Preparatory, accompanying and support measures, such as: - studies in support of this programme, and preliminary actions in preparation of future activities, - analysis of possible socio-economic consequences associated with the programme, which will also contribute to the programme 'Targeted socio-economic research', - training actions for researchers and users in order to stimulate technology transfer and enhance employment skills, - measures in support of the operation of networks for increasing awareness and providing decentralized assistance to SMEs in coordination with the Euromanagement auditing activity of RTD, - independent evaluation of the management and execution of the programme and of the implementation of the activities. The Community's participation may cover up to 100 % of the costs of these measures. (d) Concerted Actions Concerted actions consisting of coordination, notably through 'concertation networks', or RTD exploitation or innovation projects in the programme and those already financed by public authorities or private bodies. Concerted actions may also serve as the necessary coordination for the operation of common interest groups which, through shared-cost projects, bring together around the same technological or industrial objective manufacturers, network operators, software houses, service providers, users, universities and research centres. The Community participation may cover up to 100 % of the costs of the concertation.